Case: 11-15735   Date Filed: 04/02/2013   Page: 1 of 3


                                                        [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 11-15735
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 2:95-cr-14025-KLR-1



UNITED STATES OF AMERICA,

                                                     Plaintiff - Appellee,

                                  versus

CHARLES E. STOKES,

                                                     Defendant - Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (April 2, 2013)

Before TJOFLAT, PRYOR and KRAVTICH, Circuit Judges.

PER CURIAM:
              Case: 11-15735     Date Filed: 04/02/2013   Page: 2 of 3


      Charles Stokes appeals the district court’s denial of his 18 U.S.C.

§ 3582(c)(2) motion to modify his term of imprisonment. After thorough review,

we affirm.


      Stokes was convicted in 1995 of possession with intent to distribute crack

cocaine, in violation of 21 U.S.C. § 841(a)(1). The district court found that Stokes

was responsible for 63 grams of crack cocaine and, because Stokes had at least two

prior felony drug convictions, sentenced him to life, the mandatory minimum

under the statute in place at the time. 21 U.S.C. § 841(b)(1)(A) (1996). After

Stokes’s sentencing, Congress passed the Fair Sentencing Act of 2010 (FSA),

which increased the amount of crack cocaine that triggers the mandatory minimum

life sentence. Stokes now argues that his sentence should be reduced because of

this statutory change.


      We have previously held that “a sentencing court lacks jurisdiction to

consider a § 3582(c)(2) motion . . . when the defendant was sentenced on the basis

of a mandatory minimum.” United States v. Mills, 613 F.3d 1070, 1078 (11th Cir.

2010). That the FSA has subsequently changed that mandatory minimum does not

change the result. The FSA applies retroactively only to those defendants

sentenced after August 3, 2010, the date it took effect. United States v. Berry, 701
F.3d 374, 377-78 (11th Cir. 2012). Because Stokes was sentenced before the FSA


                                         2
               Case: 11-15735     Date Filed: 04/02/2013     Page: 3 of 3


took effect, it is not retroactive to him, and he is not eligible for a sentence

reduction. See id.

      For the foregoing reasons, the district court’s denial of Stokes’s motion is

      AFFIRMED.




                                            3